DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 16-20 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that “The basis for Applicant's traversal is that there is no undue burden on the Examiner. Section 803 of The Manual of Patent Examining Procedure states that "[i]f the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions." Applicant submits that there is no undue burden in this case and therefore respectfully requests examination of all currently pending claims.  Furthermore, Applicant respectfully requests rejoinder of method Claims 11-15 in view of In re Ochiai, 37 USPQ2d 1127 (Fed. Cir. 1995), and In re Brouwer 37 USQP2d 1663 (Fed. Cir. 1996).“.  This is not found persuasive because Inventions group I and group II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions group I (claims 1-10 and 16-20) is directed to a loudspeaker and a method for using a loudspeaker and classified in H04R1/288; and group II (claims 11-15) is directed to a method for making a loudspeaker and classified in H04R31/003. These .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 -10 and 16-20 are examined on the merit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0086048 (Brown et al hereinafter Brown) and US 5,474,840 (Landin).

Regarding claim 1, Brown discloses a loudspeaker (figs. 1A, 1B, 4A, 4B) comprising: a first elastic panel (fig. 1B, not numbered a panel between item 123 and item 116); a second elastic panel (fig. 1B, item 121); a first layer (fig. 1B, polymer interlayer 123) affixed between the first elastic panel and the second elastic panel to form a combined panel; and at least one force actuator (fig. 4A, 4B, items 410a-410d, para. 52) located at a surface of the first elastic panel; and wherein, in response to an input signal, the at least one force actuator is driven to induce a bending motion in the combined panel to generate sound (abstract, para. 6-8, 51, 52, 54). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known viscoelastic material by Landin in Brown in order to dampen the vibrations (Landin: abstract, fig. 3 items 30 and 32, col. 4 lines 21-46).

Regarding claims 2 and 17, Landin also shows wherein the viscoelastic material is positioned in a prescribed sub region of the first elastic panel to dampen the response 
Regarding claims 3 and 18, Brown does not explicitly disclose wherein the prescribed sub region is a region of high curvature for the specific bending mode to be damped. However, Brown does teach an acoustic dampening mechanism and the position, composition, number of layers and/or thickness of the layer(s) 116 can vary as a function of the required or desired acoustic dampening (para. 53). Moreover, this is a simple rearrangement of parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brown and Landin such that the placement of a viscoelastic material in a region of high curvature for the specific bending mode to be damped in order to obtain a specific frequency response (Brown: para. 53). See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Regarding claims 4 and 19, Landin also shows wherein the combined panel comprises N elastic panels and N-1 layers of viscoelastic materials, where N is a natural number, and wherein the N elastic panels and the N-1 layers are arranged to be alternating (fig. 3). Regarding claims 5 and 20, Landin also shows wherein the first viscoelastic material is bonded to an entire surface of the first elastic panel and an entire surface of the second elastic panel (fig. 3). Regarding claim 6, Landin also shows a second layer of a second viscoelastic material; wherein the first layer of the first viscoelastic material is affixed between a first section of the first elastic panel and a first section of the second elastic panel, and the second layer of the second viscoelastic material is affixed between a second section of the first elastic panel and a second section of the second elastic panel (fig. 3). Regarding claim 7, the combination of Brown and Landin do teach wherein an acoustic radiating surface of the first elastic panel is covered by a constrained viscoelastic material (see Brown: figs 1B, 4B  and Landin: fig. 3) . Regarding claim 8, Brown also teaches wherein the first elastic panel and the second elastic panel each comprise a material selected from the group consisting of expanded polyvinyl chloride, glass, foam board, plastic, structural organic polymer, cardboard, wood, wood composite, aluminum, metal and alloy (abstract, para. 43, 45). Regarding claim 9, Landin also teaches wherein the viscoelastic material comprises an adhesive material with viscoelastic properties (Landin: col. 5 lines 25-54). Regarding claim 10, Brown also teaches wherein the at least one force actuator is formed of one of a crystalline piezoelectric material and an organic polymer piezoelectric material (para. 57, 68, 69, claims 6, 27). 
Brown does not explicitly disclose a first layer of a first viscoelastic material affixed between the first elastic panel and the second elastic panel to form a combined panel.  However, Brown does not limit to a specific polymer material (para. 45) and does teach “additional impact absorbing mechanisms such as, but not limited to, grommets and absorption pads (e.g., rubbers, silicones, elastic polymers, viscoelastic materials, and the like). These absorption mechanisms or pads can be positioned at supports and other impact absorbing points of contact improve the break resistance of the panel system. Sorbothane, polynorbornene, noene, astro-sorb, memory foam, and neoprene are some but not all examples of viscoelastic materials. Shear thickening materials in which viscosity increases with the rate of shear strain may also be used at strategic points to stiffen the structure during impact events” (para. 66). Moreover, a viscoelastic material is well known in the art. For instance, in the related art, Landin teaches a method for vibrationally damping an article that is subject to resonant vibrations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known viscoelastic material by Landin in Brown in order to dampen the vibrations (Landin: abstract, fig. 3 items 30 and 32, col. 4 lines 21-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699